On proceedings before its Grievance Committee, the Board of Regents revoked Dr. Epstein's license to practice *Page 157 
medicine for agreeing to perform abortions. The Appellate Division annulled the determination and remitted the matter to the board for further proceedings (267 App. Div. 27). New findings were made without a new hearing and again the Appellate Division reversed. One ground of reversal was that the two women who testified against the doctor were employed by the Medical Grievance Committee as paid investigators and that, like private detectives in divorce cases, they require corroboration of which there was none. The other ground was that the chairman of the committee which conducted the hearing, on his own motion, refused to permit an inquiry as to what else one of the witnesses did for a living. Her employment by the Board of Regents was occasional. Where corroboration of private detectives is taken in divorce cases (Winston v. Winston, 165 N.Y. 553; Yates v. Yates,211 N.Y. 163; Moller v. Moller, 115 N.Y. 466) it is because of a generally accepted suspicion which does not apply to public employees (Cullinan v. Trolley Club, 65 App. Div. 202;Farley v. Bronx Bath  Hotel Co., 163 App. Div. 459). No corroboration was required here and the evidence of the two women investigators was sufficient. Discretion permitted the exclusion of the inquiry as to what other work one of the witnesses did. In any event, there was adequate opportunity to inquire as to the facts testified to by the two investigators. Under Education Law, section 1265, subdivision 5, the committee on grievances is not bound by the laws of evidence in the conduct of its proceedings. All that is required is that "the determination shall be founded upon sufficient legal evidence to sustain the same." That is the case here.
The stipulation for order absolute was validly given. (Matterof Weinstein v. Board of Regents, 292 N.Y. 589.)
The order of the Appellate Division should be reversed and the determination of the State Board of Regents confirmed, without costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ., concur.
Ordered accordingly. *Page 158